 8:19-cr-00181-DCC          Date Filed 01/16/20      Entry Number 508       Page 1 of 1




                        UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

United States of America                      )
                                              )           Case NO. 8:19-cr-00181-DCC
                                              )
                    vs.                       )
                                              )           Response to Government’s
                                              )              Motion to Continue
Shequita Latoya Holloway                      )
                                              )
                                              )
                                              )

       Shequita Holloway consents to the Government’s motion to continue her case so

she can enroll in Pre-Trial Diversion. ECF No. 506. Ms. Holloway will be enrolled in

Pre-Trial Diversion prior to jury selection on February 4, 2020, and undersigned counsel

will notify the Court once she is enrolled.

       Undersigned counsel has specifically advised Ms. Holloway that, by requesting

this continuance and/or enrolling in Pre-Trial Diversion, she has waived her rights to a

speedy trial for the period of time of the continuance.

                                              Respectfully Submitted,

                                              s/ E. Charles Grose, Jr.
                                              E. Charles Grose, Jr.
                                              The Grose Law Firm, LLC
                                              400 Main Street
                                              Greenwood, South Carolina 29646
                                              (864) 538-4466
                                              (864) 538-4405 (fax)
                                              charles@groselawfirm.com
                                              Federal Court ID: 6072

                                              Attorney for Shequita Holloway
January 16, 2020
Greenwood, South Carolina
